DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
	Applicant is reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is uncertain what the relationship between the elements of claims 3 and 13 have to do with their respective independent claims, as there does not seem to be any reference to the elements of claims 1 and 11, and there is no corresponding, e.g., “wherein” or “further comprising”, and so forth. It is therefore uncertain what is also being claimed.
Claims 7-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is being claimed in claims 7 and 17, e.g., it appears there may be missing a “wherein” or “further comprising”, and perhaps colons. Thus it is unclear what is precisely being claimed.
Claims 8-10 and 18-20 are rejected for at least by virtue of their dependency on claims 7 and 17, respectively.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claims 1 and 11 recite identification, normalization, matching, and computing steps. These encompass an observation, evaluation, and/or judgment, which falls under the “Mental Processes” grouping of abstract ideas. See, e.g., Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), where the claims were found to be directed to an abstract idea of using a generic computer to collect, organize, compare, and present data for reconciliation.
	Dependent claims 2 and 12 recite calculating one or more performance factors for the field based on the planting-to-harvesting pairs. This encompasses an observation, evaluation, and/or judgment, or alternatively certain mathematical concepts, which falls under the “Mental Processes” grouping of abstract ideas.
	Dependent claims 4 and 14 recite the identification comprising various determination steps that also involve some form of comparison between various values. These encompass an observation, evaluation, and/or judgment, which falls under the “Mental Processes” grouping of abstract ideas.
	Dependent claims 5 and 15 recite the identification of claims 4 and 14 further comprising a determination step. This encompasses an observation, evaluation, and/or judgment, which falls under the “Mental Processes” grouping of abstract ideas.
	Dependent claims 6 and 16 recite selecting information and matching them with a closest planting dataset, which is a type of analysis. As such, these encompass an observation, evaluation, and/or judgment, which falls under the “Mental Processes” grouping of abstract ideas.1
	Dependent claims 7 and 17 recite determining a geo-location offset value by computing a distance between two different locations. Claims 8 and 18, which depend upon claims 7 and 17 (respectively), similarly recite computing two different distances based on two different factors, and adding the two distances together. Claims 9 and 19, which depend upon claims 8 and 18 (respectively), similarly recite calculating a harvest coverage based on some formula. Claims 10 and 20, which depend upon claims 9 and 19 (respectively), recite comparing the values to some sort of threshold (in order to determine what information to display). These encompass an observation, evaluation, and/or judgment, or alternatively certain mathematical concepts, which falls under the “Mental Processes” grouping of abstract ideas.2
	With the exception of limitations reciting the use of a computing system and certain computer hardware components, nothing in the claims preclude the claimed steps from being practically performed in the mind. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then such claims still fall within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

	The claims do not recite additional elements that amount to significantly more than the judicial exception.
	In particular, the claims recite the steps are implemented via various computing hardware components, e.g., a processor, and a non-transitory machine-readable storage medium storing instructions capable of being executed by a processor. These are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	The claims (both independent claims and all the dependent claims) variously recite insignificant filed-of-use limitations (i.e., the type of data involved, including, e.g., planting datasets of planting data values, planting passes in a field, harvesting datasets of harvesting data values). Additionally, the claims only broadly recite “factors” that are used, or if a little more specific factors are utilized, those factors are recited at such a high level of generality (i.e., “based on…”) that they amount to nothing more than mere narrowing of what are still otherwise abstract ideas. Limitations of the claims to a particular field of information does not move the claims outside the abstract realm. See SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1021-22 (Fed. Cir. 2018).
	Dependent claims 2 and 12, in addition to reciting insignificant field-of-use limitations, further recite the insignificant extra-solution activity of updating one or more location values (i.e., updating data). Additionally, the claims further recite “causing one or more adjustments of an operation of the first agricultural equipment or the second agricultural equipment in the field” are nothing more than mere instructions to apply the judicial exception, since the claims do not purport to explain what the performance factors are (which are used to cause the adjustments), e.g., how such performance factors are sorted, weighed, and ultimately converted into some sort of useable conclusion that adjustments need to be performed.3
	Dependent claims 10 and 20, in addition to reciting insignificant field-of-use limitations, further recite causing a display of the harvest coverage for each pair of planting data value and harvesting data value with respect to a given threshold. This is an insignificant post-solution activity of displaying data.

	The claims do not contain any additional elements that are sufficient to amount to significantly more than the judicial exception.
	As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of various computing hardware components, e.g., a processor, and a non-transitory machine-readable storage medium storing instructions capable of being executed by a processor, amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Dependent claims 2 and 12 recite updating the data, which is a well-understood, routine, and conventional activity. See MPEP 2106.05(d)(II) (“Electronic recordkeeping”).4
	Dependent claims 10 and 20 recite displaying data, which is also well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Presenting offers and gathering statistics”). See also, e.g., Ultramercial v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014) (where even with the claims having steps regarding receiving a request from a consumer to view the ad, facilitating display of the ad, allowing the consumer to access the media, updating an activity log, and receiving payment from the sponsor of the ad, such claims were still found by the court to be abstract).


	Even when considered as an ordered combination, the claimed elements do not add anything that is not already present when the steps are considered separately. The claims recite a series of abstract steps of identifying, determining, and computing/calculating steps, recited at a high level of generality, taken in combination with various factors also recited at a high level of generality. See, e.g., MPEP § 2106.05(g) (“Selecting information, based on types of information…for collection, analysis, and display”). In the present application, the system selects certain information for analysis (the first “identifying” step in the independent claims), based on certain types of information, which are then analyzed (i.e., the normalizing, matching, computing, and calculating steps). The rest of the additional elements, as a result, primarily comprise only insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
At this level of generality, the claims do no more than describe a desired function or outcome, and without providing any limiting detail that confines the claims to a particular solution to an identified problem.  The purely functional nature of the claims confirm that they are directed to an abstract idea, not to a concrete embodiment of the idea. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016), slip op. 12 (“[T]he essentially result-focused, functional character of claim language has been a frequent feature of claims held ineligible under § 101”)” (see Affinity Labs of Texas LLC v. Amazon.com Inc., 838 F.3d 1253 (Fed. Cir. 2016) at pp. 7-8).
A desired goal (i.e., result or effect), absent of structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—by what particular process or structure—the goal is accomplished. Even with the additional elements, the claimed limitations fail to restrict how the goal is accomplished.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.

Prior Art
The claims would be allowable over the prior art of record if the 35 U.S.C. 101 rejection was overcome. No prior art rejection is hereby presented, as no prior art was found to teach, suggest, or otherwise render obvious the combination of the independent claim limitations.

	Relevant prior arts of record, other than the prior art references cited in parent Application No. 16/424,191 (which have been included in the present PTO-892), were:
Eglington et al. (“Eglington”) (US 2006/0175541 A1): disclosed for each candidate path, the positions were normalized, which allows the operator to tune the system to be more or less sensitive to heading (Eglington, [0115]).
Dickson et al. (“Dickson”) (US 6,490,539 B1): disclosed determining steering corrections for a vehicle based upon information provided by image processing algorithms, such as the vehicle heading and offset errors from the crop rows (Dickson, [8:41-60]). Dickson also discloses detecting errors and better determine the locations of the row region of interests by determining whether two row regions of interests are spaced apart by a predetermined distance in vehicle space. If not, an error is flagged and the position of the row region of interest having the higher cost is adjusted such that it is separated from the lower cost row region of interest by a predetermined separation distance (Dickson, [12:11-32]).

However, none of the prior art appears to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations, and, by virtue of dependency on their respective independent claims, the dependent claims’ limitations as well.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
27 September 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1021-22 (Fed. Cir. 2018) at p. 8 (the claims found to be directed to the abstract idea of selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis).
        2 See footnote [1] above.
        3 See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011) at p. 20, footnote 4, citing Parker v. Flook, 437 U.S. 584, 98 S. Ct. 2522 (1978) (“the patent application [in Flook] did not purport to explain how the variables used in the formula were to be selected, nor did the application contain any disclosure relating to chemical processes at work or the means of setting off an alarm or adjusting the alarm unit…. The analogy with the claims in this case is a close one: here, the claims contain no hint as to how the information regarding the Internet transactions will be sorted, weighed, and ultimately converted into a useable conclusion that a particular transaction is fraudulent. The claims in this case are therefore even more abstract than the claims in Flook”).
        4 Alice Corp. v. CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347 (2014) at pp. 15 (“Using a computer to create and maintain ‘shadow’ accounts amounts to electronic recordkeeping—one of the most basic functions of a computer. See, e.g., Benson, 409 U.S. at 65 (noting that a computer ‘operates…upon both new and previously stored data’). The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry (Mayo, 566 U.S., at __ (slip op., at 4). In short, each step does not do more than require a generic computer to perform generic computer functions”).